Citation Nr: 1411172	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  05-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Penelope E. Gronbeck


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1964 to July 1968. His military occupational specialty (MOS) was fire control technical, gun fire control.  For his honorable service, the Veteran was awarded the National Defense Service Medal (NDSM), the Vietnam Service Medal (VSM) with one Bronze Star, and the Vietnam Campaign Medal (VCM) with device.  The Veteran did not serve in combat during his time in active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which in part denied entitlement to service connection for PTSD.  The Veteran submitted a notice of disagreement with this determination in January 2005, and timely perfected his appeal in September 2005.

The Veteran provided testimony at a Board central office hearing before a Veterans Law Judge in June 2006.  That VLJ has since retired from the Board.  The Board notes that an appellant is entitled to a hearing with a VLJ who will decide his or her appeal.  See 38 U.S.C.A. § 7107(e) (West 2002); 38 C.F.R. § 20.707 (2013).  The Board notified the Veteran of his right to another hearing and in September 2010, the Veteran testified at a second Board central office hearing before the undersigned VLJ in connection with this appeal in September 2010.  Transcripts of both hearings have been prepared and incorporated into the evidence of record.

The Veteran's appeal came before the Board in October 2007 and February 2011.  On both occasions, the matter was remanded for additional evidentiary development.  In September 2012 the Board denied service connection for an acquired psychiatric disorder to include PTSD and remanded an issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for further development.  The TDIU issue remains on remand status and is not the subject of this current appeal.

The Veteran appealed the Board's denial of service connection for an acquired psychiatric disorder to include PTSD to the Court of Appeals for Veterans Claims (CAVC).  In July 2013 the Court granted a Joint Motion for partial remand.  The CAVC's Order vacated that portion of the Board's September 2012 decision which denied service connection for a psychiatric disorder, including PTSD.  This matter is now returned to the Board for further consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In order to ensure compliance with the Joint Motion's directives, the Board must remand this matter.  First the Joint Motion found that the Board failed to properly discuss whether the Veteran's claimed stressor of being exposed to the dangers of the enemy throwing explosives at his ship falls within the purview of a stressor related to the Veteran's fear of hostile military or terrorist activity consistent with the places, types, and circumstances of the Veteran's service under the revised criteria of 38 C.F.R. §3.304(f)(3) which reduces the evidentiary burden if said stressor is related to such fear of hostile military or terrorist activity.  See 38 C.F.R. §3.304(f)(3) (2013), see also Acevedo v. Shinseki 25 Vet App. 286 (2012).  Thus on remand, the RO should revisit the question of whether this particular stressor claimed by the Veteran meets the criteria of fear of hostile military or terrorist activity consistent with the places, type and circumstances of his service.

Further the Joint motion found that the Board failed to fully address whether the Veteran has any other psychiatric disorders other than PTSD and whether any other diagnosed psychiatric disorder is related to service, as contemplated by the Court's holdings in Clemons v. Shinseki 23 Vet App. 1 (2009).  It was pointed out that evidence of depression and anxiety were acknowledged by the Board to be of record, but the Board failed to fully address whether such disorders were related to service in accordance with the Court's holding in Clemons.  Both parties to the Joint Motion stipulated that a VA examination should be undertaken to fully address the nature and etiology of any other psychiatric disorder besides PTSD that might be present.

Finally the Board notes that the Veteran's attorney currently representing him has recently requested that a videoconference hearing before a member of the Board should be scheduled at the RO.  This request was made in an October 2013 letter.  While the Veteran has previously testified at hearing including most recently before the undersigned Veterans Law Judge at a CO hearing in September 2010, the Board notes that he was not represented by this current attorney at the time.  Thus the RO should take steps to schedule the Veteran for a videoconference hearing at the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge at the RO, with appropriate notification to the Veteran and his attorney-representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

2.  Thereafter, afford the Veteran an examination by a qualified psychiatrist to address questions of etiology of any current psychiatric disorder other than PTSD, including depression and anxiety, as shown in the records.  The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner.  Any tests or studies necessary to address the questions posed should be undertaken.  The examiner should do the following:  

a.  Identify any and all current psychiatric disorders (other than PTSD), and provide clinical or other necessary support for these findings.

b.  For each current psychiatric disorder other than PTSD identified, to include anxiety and depression, the examiner should opine whether it is at-least-as-likely-as-not (50 percent or greater probability) that the psychiatric disorder developed in service or is otherwise causally related to service, including any incident therein. 

c.  In so doing, the examiner should carefully review prior examination and treatment records, and consider other evidence, including pertinent lay evidence.  

d.  Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it, or else the evidence is more favorable.

e.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3.  Thereafter, readjudicate the remanded service connection claim de novo.  In readjudicating this matter, the RO should determine whether the Veteran's claimed stressor of being exposed to the dangers of the enemy throwing explosives at his ship falls within the purview of a stressor related to the Veteran's fear of hostile military or terrorist activity consistent with the places, types, and circumstances of the Veteran's service under the revised criteria of 38 C.F.R. §3.304(f)(3), in adjudicating the claim for service connection for a psychiatric disorder, including PTSD.  If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



